Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and M&G Investment Management Limited This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and M&G Investment Management Limited, a company registered in England and Wales (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of December, 2012, (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust. Whereas, pursuant to a merger of the JNL/M&G Global Leaders Fund into another fund, the Adviser and the Sub-Adviser have agreed to amend Schedule A and Schedule B of the Agreement to remove the JNL/M&G Global Leaders Fund. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 12th day of July 2013, effective September 16, 2013. Jackson National Asset Management, LLC M&G Investment Management Limited By: /s/ Mark D. Nerud By: /s/ Gary Cotton Name: Mark D. Nerud Name: Gary Cotton Title: President and CEO Title: CEO, Equities Schedule A Dated September 16, 2013 Funds JNL/M&G Global Basics Fund A-1 Schedule B Dated September 16, 2013 (Compensation) JNL/M&G Global Basics Fund Average Daily Net Assets Annual Rate $0 to $500 Million 0.50% Amounts over $500 Million 0.45% B-1
